Title: From Thomas Jefferson to Thomas Mann Randolph, 7 August 1794
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello Aug. 7. 1794.

We received the day before yesterday your favor of July 28. from Norfolk, and before that had recieved several from you written from different parts of your road. It has been impossible to write to you in return on account of the rapidity and incertainty of your movements. The present is sent to New York tho’ with little prospect of it’s finding you there, as it cannot be there till the 19th. which is near a week beyond your calculation. We are all here in perfect health. Jefferson has had a little complaint in his bowels from the time you left us till lately. But he seemed always to be superior to it, having been little affected in his strength or spirits. We did nothing more than attend carefully to his diet. He is still lazy in talking, that being the real reason of his backwardness, for he can say any thing he attempts. He tells us you are gone to Bossum (Boston). Anne is in high health. Your matters at Edgehill are well. One of your people from Varina tells us the crop there is most extraordinary. I have not heard from Bedford since you left this; but have just sent thither. We began to wish for rain to make our latter corn, and yesterday there fell a very plentiful one, so that we shall scarcely need another. The day before yesterday the mercury had got as high as 87°. This morning it was down at 59° a fall of 28.° in 36. hours.—We have heard of an attack by the Indians at fort Recovery; but our information is too little to be depended on to hazard the particulars. We only learn with some degree of certainty that both the sons of P. Marks were killed in it.
We are sincerely anxious about the state of your health; and dread almost as much the potent doses of Dr. Currie as the disease itself, whatever it may be. I wish it’s form were more determinate, so that it’s character should be precisely known. Still I hope the voyage to sea will have proved advantageous, and if sensibly so, cannot but feel a wish you would push the advantage as far as it shall be found practicable, as you have gone through the greatest difficulty of the experiment, that of getting to sea from this inland place, and traversing the most bilious part of our country and climate. Be assured we are all tenderly anxious for your recovery and return. We are fully satisfied that the most solid of all earthly happiness is of the domestic kind, in a well assorted family, all the members of which set a just value on each other, and are disposed to make the happiness of each other their first object. The void occasioned by your departure is sensible to us all; we are impatient to see it filled again and hope it will be with a permanent restoration of your health.—While at N. York, would it not be worth while to know on what terms  we can get supplied with our fall goods, and whether on a credit till our wheat and tobacco get to market? I think you will find N. York 10. or 15. per cent cheaper in goods than Philadelphia. With every wish for the recovery of your health and speedy return I am Dear Sir Your’s affectionately

Th: Jefferson


P.S. Anne desires me to direct and inclose her letter to her Papa.

